Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2243 Filed 12/02/20 Page 1 of 13




                            EXHIBIT 2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2244 Filed 12/02/20 Page 2 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL HAGGARD,
  CHARLES JAMES RITCHARD, JAMES
  DAVID HOOPER, and DARREN WADE                No. 2-20-cv-13134
  RUBINGH,
                                               HON. LINDA V. PARKER
        Plaintiffs,
  v                                            MAG. R. STEVEN WHALEN

  GRETCHEN WHITMER, in her official
  capacity as Governor of the State of
  Michigan, JOCELYN BENSON, in her
  official capacity as Michigan Secretary of
  State and the Michigan BOARD OF STATE
  CANVASSERS,

        Defendants,

  CITY OF DETROIT,

        Intervening Defendant,

  ROBERT DAVIS,

        Intervening Defendant,

  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY,

       Intervening Defendant.
  ___________________________________




                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2245 Filed 12/02/20 Page 3 of 13




  Gregory J. Rohl (P39185)
  Attorney for Plaintiffs
  41850 West 11 Mile Road, Suite 110
  Novi, Michigan 48375
  248.380.9404
  gregoryrohl@yahoo.com

  Heather S. Meingast (P55439)
  Erik A. Grill (P64713)
  Assistant Attorneys General
  Attorneys for Defendants
  PO Box 30736
  Lansing, Michigan 48909
  517.335.7659
  meingasth@michigan.gov
  grille@michigan.gov

  David Fink (P28235)
  Attorney for Proposed Intervenor City of Detroit
  38500 Woodward Avenue, Suite 350
  Bloomfield Hills, Michigan 48304
  248.971.2500
  dfrink@finkbressack.com

  Mary Ellen Gurewitz (P25724)
  Attorney for Proposed Intervenor DNC/MDP
  423 North Main Street, Suite 200
  Royal Oak, Michigan 48067
  313.204.6979
  maryellen@cummingslawpllc.com

  Scott R. Eldridge
  Attorney for Proposed Intervenor DNC/MDP
  One Michigan Avenue, Suite 900
  Lansing, Michigan 48933
  517.483.4918
  eldridge@millercanfield.com

  Andrew A. Paterson (P18690)
  Attorney for Proposed Intervenor Davis
  2893 East Eisenhower Parkway
  Ann Arbor, Michigan 48108
  248.568.9712
  Aap43@outlook.com
                                                                        /

                                                2
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2246 Filed 12/02/20 Page 4 of 13




                  DECLARATION OF JONATHAN BRATER

       I, Jonathan Brater, state as follows:

       1.    I have been employed by the Secretary of State as Director of

 Elections since January 2, 2020 and in such capacity serve as Director of the

 Bureau of Elections (Bureau).

       2.    I bring this declaration in support of Defendants’ response in

 opposition to the Motion for a temporary restraining order.

       3.    I am responsible for preparing the official documentation necessary

 for the Secretary of State to certify the November 3, 2020 general election. In

 addition, the Bureau provides support to the county, city, and township clerks in

 their administration of the election. I am personally knowledgeable about state and

 federal laws governing election administration in Michigan. Additionally, I am

 familiar with the voting systems used in the State of Michigan, including the

 Dominion system used by Antrim County.

       4.     In Michigan, there are three vendors that have been certified by the

 Michigan Board of State Canvassers for use in the State – Hart Intercivic,

 Dominion Voting Systems, and Election Systems and Software. These vendors

 were each approved by the Board of State Canvassers in 2017. Importantly, the

 clerk of each of Michigan’s 83 counties determines in consultation with each city

 and township located within their county which vendor to use. MCL 168.37a.

                                           3
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2247 Filed 12/02/20 Page 5 of 13




       5.     With respect to the Dominion Voting System, Democracy Suite v.

 5.5/5.5S is certified for use in Michigan, having been approved by the Board of

 State Canvassers in May 2019 after it was reviewed by an accredited Voting

 Systems Test Laboratory and approved by the bipartisan Election Assistance

 Commission. 1 Plaintiffs’ claim that Defendants “disregarded” the January 24, 2020

 decision of the State of Texas to refrain from certifying “the same Dominion

 Democracy Suite” in that state is not accurate for multiple reasons. Plaintiffs’ First

 Amended Complaint, ¶10, ¶137. First, the Dominion equipment used in Michigan

 was certified prior to Texas decision referenced above. Second, the Texas decision

 related to different equipment. Plaintiffs could have easily discovered both the

 timing and that the version of Democracy Suite approved for use in Michigan, v.

 5.5/5.5S, differs from the version tested in Texas, v. 5.5.A,2 had they conducted

 even a cursory review of the Board of State Canvassers meeting minutes.3




 1
   https://www.eac.gov/voting-equipment/voting-system-test-laboratories-vstl, U.S.
 Election Assistance Commission, Voting Systems Test Laboratories (VSTL),
 https://www.eac.gov/voting-equipment/voting-system-test-laboratories-vstl (last
 accessed December 2, 2020).
 2 https://www.sos.texas.gov/elections/forms/sysexam/dominion-d-suite-5.5-a.pdf,

 State of Texas Report of Review of Dominion Voting Systems Democracy Suite
 5.5-A (last accessed December 2, 2020).
 3

 https://www.michigan.gov/documents/sos/Approved_Minutes_052319_Meeting_6
 58692_7.pdf, Meeting of the Board of State Canvassers, May 23, 2019 (last
 accessed December 2, 2020).
                                        4
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2248 Filed 12/02/20 Page 6 of 13




       6.     Antrim County uses the Dominion Voting Systems election

 management system and voting machines (tabulators), which count hand-marked

 paper ballots. The election management system software is used to program

 tabulators and to report unofficial election results.

       7.     It is my understanding that in October 2020, after Antrim County

 initially programmed its election software for the November Election, the county

 identified two local races where the ballot content had to be updated. The county

 then received updated programming from its election programming vendor,

 Election Source. The updated programming correctly updated the election

 software for the county.

       8.     When the software was reprogrammed, the County also was required

 to update the software on all media drives that are placed into the tabulators to

 ensure the tabulators communicated properly with the election management

 system. It is my understanding that the county did update the media drives that

 went into the tabulators in precincts that had the race change but did not update the

 media drives for the remainder of the county. Because the clerk updated the media

 drives for all areas with race changes, the tabulators counted ballots correctly.

       9.     Because the county did not update the media drives for the tabulators

 in the areas of the county that did not have changes to the race, those tabulators did




                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2249 Filed 12/02/20 Page 7 of 13




 not communicate correctly with the county’s election management system software

 that combines and reports unofficial election night results.

       10.    After discovering this error, it is my understanding that the clerk

 worked to immediately correct the unofficial results by reviewing the physical

 totals tapes which are printed by each tabulator. I understand that she then hand-

 entered the results for each race and for each precinct in the county to get the

 corrected unofficial results.

       11.    This error affected only how the results from the tabulators

 communicated with the election management software for unofficial reporting. It

 did not affect how tabulators counted ballots. This was an isolated error, and there

 is no evidence that would lead me to believe this user error occurred anywhere else

 in the state. Further, there is no evidence leading me to believe that this was the

 result of intentional misconduct by an election official, was a result of software or

 equipment malfunction, or was caused by some sort of tampering.

       12.    It is important to note that even if the error in reporting unofficial

 results on election night had not been immediately noticed and quickly fixed by the

 county clerk it would have been caught and identified during the county canvass.

 Michigan Election Law requires county clerks and the bipartisan Board of County

 Canvassers to meet and begin canvassing the election by 9:00 a.m. on the Thursday

 after the election. MCL 168.821. During the two-week county canvassing period,

                                            6
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2250 Filed 12/02/20 Page 8 of 13




 two canvassers nominated by the Democratic Party and two canvassers nominated

 by the Republican Party verify the total number of ballots tabulated against the

 tabulator totals tape that is printed out after the close of polls, for each and every

 precinct in the county. They verify the total number of voters against the list of

 voters in the poll book and ensure the two numbers match. 4 This process is the

 reason I am confident the error in the reporting of unofficial results would have

 been caught before the Board of County Canvassers certified the results as official.

 This process is also described in a document published by the Secretary of State

 regarding the Antrim County incident. Plaintiffs claim the document, which they

 cite in their brief, “fails to address” what would happen if the error was not caught

 prior to the unofficial canvass, First Amended Complaint, ¶138, but the document

 does in fact address this – it explains that the county canvass would catch the error.

 Plaintiffs could have determined this by reviewing the document they cited in their

 brief.

          13.   Accordingly, Plaintiffs’ claim that human error in the reporting of

 unofficial results is “only discoverable through a manual recount” is false. First

 Amended Complaint, ¶138.




 4
  A complete step-by-step guide to the county canvass is available on the Bureau’s
 website here:
 https://www.michigan.gov/documents/sos/BCC_Manual_464331_7.pdf
                                         7
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2251 Filed 12/02/20 Page 9 of 13




       14.    The error described above was not a result of “malfunctioning voting

 equipment or defective ballots”5 as Plaintiffs allege in paragraph 126 of the First

 Amended Complaint. This was an isolated user error that did not impact any other

 county. There is no reason to think, despite plaintiffs’ assertions (which are not

 accompanied by any supporting evidence), that this occurred in any other county in

 the State of Michigan. See Complt. ¶ 138. Plaintiffs’ unfounded accusations that

 other counties using Dominion manipulated results are baseless. Plaintiffs’ First

 Amended Complaint, ¶139.

       15.    Plaintiffs; assertion that Dominion changed votes through the use of

 ranked choice voting, a method of electing candidates that is not authorized by the

 Michigan Election Law for use in federal- or state-level elections, is bizarre. 6

 Complt. ¶ 140.




 5
   And even if Plaintiffs’ allegations regarding malfunctioning equipment were true
 (thereby triggering a special mail election under MCL 168.837), the total number
 of votes cast in Antrim County (16,044) is miniscule compared to the magnitude of
 Trump’s loss in Michigan (154,188 votes). Notably, Trump won Antrim County by
 a vote of 9,748 to 5,960 for President-Elect Biden.
 https://mielections.us/election/results/2020GEN_CENR.html (last accessed
 December 2, 2020).
 6
   Due to a consent decree it entered with the Department of Justice in 2019, the
 City of Eastpointe in Macomb County is the only jurisdiction in Michigan that uses
 ranked choice voting to elect city officers. United States v City of Eastpointe, Case
 No. 4:17-cv-10079, E.D. Mich. Notably, the voting system used in Macomb
 County is not Dominion, but Election Systems and Software (ES&S).
                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2252 Filed 12/02/20 Page 10 of 13




        16.    The Board of State Canvassers certified the results of Michigan’s

  November 3, 2020 election as official on November 23, 2020. 7 Further, the

  Certificate of Ascertainment awarding Michigan’s 16 electoral votes to President-

  Elect Joseph R. Biden has already been signed and sealed by Governor Gretchen

  Whitmer and Secretary of State Jocelyn Benson, and filed with the Archivist of the

  United States, National Archives and Records Administration.8 MCL 168.46, 3

  USC 6.

        17.    Mr. Ramsland’s claims, cited by Plaintiffs in paragraphs 142 to 146,

  demonstrate a fundamental lack of understanding of basic facts about Michigan’s

  election system. He includes in his claims two counties, Macomb and Oakland,

  that do not use Dominion Voting Systems.

        18.    Mr. Ramlsand does not understand how unofficial election results are

  reported in Michigan. Mr. Ramsland assumes, for reasons that are not immediately

  apparent, that counting “was closed at 2:00 am” on November 4 and that ballot

  totals reported after that time must have been counted after that time as well. This

  is incorrect for two reasons. First, ballot counting is not “closed” at any particular



  7
    Draft minutes of the November 23, 2020 meeting of the Board of State
  Canvassers,
  https://www.michigan.gov/documents/sos/112320_draft_minutes_708672_7.pdf
  (last accessed December 2, 2020).
  8
    https://www.archives.gov/files/electoral-college/2020/ascertainment-
  michigan.pdf (last accessed December 2, 2020).
                                           9
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2253 Filed 12/02/20 Page 11 of 13




  time – jurisdictions count ballots until they are finished counting ballots. Second,

  although unofficial totals are generally reported all at the same time, 9 those totals

  are the product of ballots that have been counted throughout the day. For example,

  an absent voter counting board in Kent County could have been counting ballots

  since 7 a.m. on November 3, but not finish until 3 a.m. on November 4, at which

  point totals would be reported reflecting all ballots counted since 7 a.m.

        19.    Plaintiffs’ various insinuations that large numbers of ballots were

  illegally counted or altered in Detroit are easily dismissed by a cursory review of

  election data reported from Detroit. Compared to 2016, turnout in Detroit increased

  from 247,369 to 256,514, an increase equivalent to 3.7 percent of 2016 turnout

  (substantially lower than the statewide increase of 15.4 percent). If a large number

  of ballots were illegally counted, one would expect turnout to be substantially

  higher. Donald Trump increased his vote share in Detroit from 3.1 percent in 2016

  to 5.0 percent in 2020. If Trump votes had been altered or discarded, one would

  not expect his vote share to have increased. Additionally, there were approximately

  174,000 absent voter ballots tabulated at the TCF center. The difference between

  the number of absent voter ballots tabulated and names in the poll books was under


  9
    It is possible to provide interim unofficial results before all ballots have been
  tabulated (for example, Detroit provided interim unofficial totals for AV counting
  boards at several times on Wednesday, November 4), but most jurisdictions wait
  until all ballots in a precinct have been tabulated until unofficial results are
  reported.
                                             10
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2254 Filed 12/02/20 Page 12 of 13




  150 (less than one tenth of one percent of all ballots tabulated), and there were

  fewer ballots tabulated than names in the poll books. If ballots had been illegally

  counted, there would be substantially more, not slightly fewer, ballots tabulated

  than names in the poll books.

        20.    In addition to the false statements shared by Plaintiffs as described

  above, it is notable that:

               a. Plaintiffs also misconstrue MCL 168.765a, which requires the

                   presence of “at least 1 election inspector from each major political

                   party” at an absent voter counting board to perform official duties

                   (such as delivering materials, signing statements of votes, etc.), as

                   a requirement that at least 1 election challenger from each party be

                   present to observe the count. Plaintiffs compound their error by

                   alleging, without support, that ballot counting can only occur if at

                   least one challenger from each major political party is present.

                   First Amended Complaint, ¶¶214-216, 231.

               b. Plaintiffs falsely declare that “Wayne County used the TCF Center

                   in downtown Detroit to consolidate, collect, and tabulate all of the

                   ballots for the County. The TCF Center was the only facility within

                   Wayne County authorized to count the ballots.” First Amended

                   Complaint, ¶58. In fact, absent voter ballots from the City of

                                            11
Case 2:20-cv-13134-LVP-RSW ECF No. 31-3, PageID.2255 Filed 12/02/20 Page 13 of 13




                  Detroit were the only ballots processed and counted at the TCF

                  Center on November 2-4, 2020.

               c. Plaintiffs erroneously claim that issuing and receiving an absent

                  voter application and/or ballot on the same day is “anomal[ous,]” if

                  not “impossibl[e,]” when in fact the Michigan Constitution

                  requires clerks to issue absent voter ballots on demand when voters

                  request one in person. MI Const. Art. 2 §4(f)-(g), First Amended

                  Complaint, ¶¶16(f), 123. Plainly, same-date transactions are

                  evidence of individuals applying for, completing, and returning a

                  ballot in a single visit.

               d. Contrary to Plaintiffs’ insinuation, the Secretary of State is not

                  directly involved in the operations of boards of canvassers, and

                  does not control the access of individual challengers to absent

                  voter counting boards. First Amended Complaint, ¶¶194, 226-227.

  18.   This declaration is based on personal knowledge. If called as a witness, I

  can testify competently to the facts stated in this declaration.




                                                   Jonathan Brater
                                                   Director of Elections


                                              12
